DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on April 9, 2021 have been fully considered and are persuasive.
	Claims 1-20 are allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims (1, 9 and 17) the instant claims require receiving, by a network device of a network, a device service profile pertaining to an end device, wherein the network device includes at least one of a packet gateway (PGW) or a user plane function (UPF) and is a first serving anchor node that provides a default anchor node service to the end device within a first coverage area; providing, by the network device, application traffic of an application service to the end device via a default network device that hosts the application service, wherein the default network device is selected by the network device based on the device service profile and network topology information for the first coverage area; determining, by the network device in response to the providing, whether a performance metric pertaining to the application service is satisfied; selecting, by the network device in response to determining that the performance metric is not satisfied, first network devices, which include a second serving anchor node and a first server that hosts the application service, of a first mobile edge computing network to provide the application service, 
Meanwhile, the closest prior art of record, as applied in the Office Action mailed 1/26/2021 (Raleigh, Zong), fails to fairly teach or suggest receive a device profile of an end device in order to provide default anchor node service to the end device within first coverage area, providing application traffic to the end device through the default device based on the map network and topology of the first coverage area, monitoring performance metric while providing the services to the end devices, and when the performance metric is not achieved, perform migration to another network that can deliver the application traffic and services to the end device within a second coverage area and monitoring the performance metric, and when the performance metric within the second coverage area is not achieved, perform a second migration procedure, wherein all these networks are part of multi-layer mobile edge computing network.  
For example, (“Raleigh”, US 20140094159 A1) teaches receiving by a network device of a network a device service profile related to an end device, and provide default service and application traffic via default network device, monitoring performance metrics whether it is satisfied, perform migration procedures from one layer to another layer, but does not provide the network device includes packet gateway, or user plan function, first coverage area, second coverage area, two subsequent migration procedures. Furthermore, (“Zong”, US 20200137182 A1) teaches 
Claims (2-8, 10-16, and 18-20) include the above described subject matter for being dependent on independent claims (1, 9 and 17)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/FADI HAJ SAID/Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444